DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to for the following reasons:
Referring to purported merits or speculative applications of the invention “the present application can provide a method capable of preparing a metal foam which is thin and has suitable porosity and pore sizes by a simple and efficient process”
Using a phrase which can be implied “the present application relates to”
Not including steps of the process 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 9-11 objected to because of the following informalities: 
In claim 1, “a slurry that comprises comprising” is suggested to read “a slurry that comprises” or “a slurry comprising” 
In claim 9, "wherein the total weight of the dispersant and the antisolvent are present in the slurry in a total weight in a range of" is suggested to read "wherein a total weight of the dispersant and the antisolvent present in the slurry is in a range of"
In claim 10, "wherein the weight ratio (dispersant/antisolvent) of the dispersant and the antisolvent are present in the slurry in weight ratio (dispersant/antisolvent) in a range of" is suggested to read "wherein a weight ratio of the dispersant to the antisolvent (dispersant/antisolvent) present in the slurry is in a range of"
In claim 11, "the pore the one or more pores" is suggested to read "the one or more pores"
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for preparing a metal foam by sintering of a metal foam precursor that includes a metal component comprising a metal powder, does not reasonably provide enablement for sintering a metal foam precursor comprising a metal component without a metal powder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 is directed to a method for preparing a metal foam precursor with a slurry comprising a metal component, dispersant, binder, and an antisolvent, whereby the metal foam precursor is formed and then sintered to produce the metal foam. The Examiner submits that the method has not been sufficiently disclosed such that one of ordinary skill would be enabled to use the invention without undue experimentation. Particularly, the means by which Applicant could achieve an embodiment of sintering the metal foam precursor when the metal component does not contain a metal powder. The Examiner notes that a determination of lack of enablement and undue experimentation is established based on several factors, including but not limited to 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Furthermore, a determination of a lack of enablement is made based on the analysis of all relevant factors, not of only one. See MPEP 2164.01(a). The factors have been applied as follows:

3) The closest prior art of record (JP2009102701A, JPH0987706A, US5846664A, JP2005290494A) as applied in the 102 and 103 rejections below disclose sintering to produce metal foams and require the use of a metal powder in the pre-sintered slurries. In considering the close art methods, one of ordinary skill in the art would not be enabled to complete a sintering step without the use of a metal powder. 
4) One of ordinary skill in the art would have an advanced degree in the metallurgical sciences, chemical engineering, and/or a high level of experience in a related field. 
5) Embodiments of a metal component including only solid metal structures without any powdered metals are seen to be highly unpredictable in the art as sintering methods known in the art necessarily involve sinterable materials. 
6-8) In the instant specification Applicant discloses “as the metal component, metal powder may be applied” [14] which is the only instance in the specification where Applicant provides direction towards the scope of the structural form of the metal component. Furthermore, Applicant only provides 2 working examples of the invention which both include use of a metal powder (copper powder [57-61]). It is noted that even the comparative example provided uses a 
In view of the aforementioned analysis of the relevant factors, it is concluded that there is sufficient evidence that weights towards a lack of enablement, such that a high level of undue experimentation would be required by one of ordinary skill in the art in order to use the method for preparing a metal foam of the instant claims.  
Claims 2-17 and 20 are rejected by virtue of their dependency on claim 1 and the enablement issue which persists there through.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the term “antisolvent” renders the claim indefinite as it is unclear with what the antisolvent is in respect to, such that it could be an antisolvent for any of the recited components in the claim or an unspecified element of the slurry. Looking to the instant specification, applicant discloses several exemplary definitions of antisolvent [10]; however, this disclosure is not seen to be clarifying to narrow which component the antisolvent is necessarily an antisolvent for. For the purpose of this examination, the antisolvent of claim 1 will be treated as any solvent material which exhibits low solubility with any of the slurry components. 
Claims 2-20 are rejected by virtue of their dependency on claim 1. 
Additionally Claim 2 sets forth the metal component as occupying 45 wt% or more of the slurry which renders the claim indefinite as claim 1 sets forth the slurry as also including a dispersant, binder, and antisolvent; however, the range of the metal component in claim 2 includes 100 wt% such that it is unclear whether or not the dispersant, binder, and antisolvent are required in the slurry of claim 2. For the purpose of this examination, the upper limit of the metal component occupation ratio in the slurry will be treated as 95% as disclosed in the instant specification [23]. 
Claims 4, 6, and 8-10 are rejected by virtue of their dependency on claim 2. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 1-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 sets forth the metal component as occupying 45 wt% or more (100 wt% inclusive) of the slurry; however, claim 1, from which claim 2 depends, requires additional components in the slurry of a dispersant, binder, and antisolvent, such that no single slurry component can be included at 100 wt%, and therefore claim 2 is not seen to include all of the limitations of claim 1. See 112(b) above for how claim 2 will be treated for examination purposes.  
Claims 4, 6, and 8-10 are rejected by virtue of their dependency on claim 2.
Additionally claim 4 sets forth that the slurry comprises 1-500 parts by weight of the binder relative to 100 parts by weight of the metal component, implying that the metal component can comprise as little as ~16.6 wt% of the slurry when considering 500 parts by weight binder and 100 parts by weight metal component. However, claim 2, from which claim 4 depends, sets forth the slurry comprising 45 wt% or more of the metal component, and furthermore in claim 1, from which claim 2 depends, the slurry also comprises a dispersant and antisolvent, such that the metal component wt% would be expected to be even lower when considering even a minimum addition of dispersant and antisolvent. The wt% range available for the metal component in claim 4 is broader than the range set forth in claim 2, such that claim 4 is not seen to include all limitations of the claim from which it depends. 
 Claim 9 sets forth the slurry comprising a total weight of dispersant and antisolvent of 10-1000 parts by weight relative to 100 parts by weight of the metal component, implying that the metal component can comprise as little as ~9 wt% of the slurry when considering 1000 parts by weight dispersant and antisolvent and 100 parts by weight metal component. However, claim 2, from which claim 9 depends, sets forth the slurry comprising 45 wt% or more of the metal component, and furthermore, in claim 1, from which claim 2 depends, the slurry also comprises a binder, such that the metal component wt% would be expected to be even lower when considering even a minimum addition of binder. The wt% range available for the metal component in claim 9 is broader than the range set forth in claim 2, such that claim 9 is not seen to include all the limitations of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 11-13, 16-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori, et al. (JP2009102701A, hereinafter referred to as "Omori"). The English language translation of Omori provided with this action is being relied upon. 
Regarding claims 1, 3, 5, 7, 13, 16-15, 18, and 20, Omori teaches a method for manufacturing a porous sintered body of titanium (Abstract), including steps of producing a slurry with pure titanium powder, a glycerin and ethylene glycol plasticizer, a methylcellulose or polyvinyl alcohol binder, and an alkyl benzene sulfonate surfactant [0027-0028], forming the 
Regarding claims 11-12, Omori is silent as to a pore size and porosity in the titanium porous sintered body. However, in considering that the process and slurry composition of Omori are identical to those of the instant claim 1, the porous sintered body produced in the process of Omori would be expected to meet a pore size of 0.1-200 µm and porosity of 30-90% as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Claims 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Omori, et al. (JP2009102701A, hereinafter referred to as "Omori") as applied to claim 1 above. The English language translation of Omori provided with this action is being relied upon.
Regarding claim 2, Omori teaches using 5-80 mass% of the titanium powder in the slurry [0028]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 4, 6, and 8-9, the titanium powder, binder, plasticizer, and surfactant mass% ranges in the slurry of Omori [0028] provide, when converted: 
Instant claims (parts by weight)
Omori ranges (parts by weight)
Relationship
1-500 binder: 100 metal (claim 4)
0.06-200 binder: 100 Ti
Overlapping
30-2000 dispersant: 100 binder (claim 6)
1-30000 plasticizer: 100 binder
Encompassing
0.5-2000 antisolvent: 100 binder (claim 8)
0.5-10000 surfactant: 100 binder
Encompassing

0.19-400 plasticizer + surfactant: 100 Ti
Overlapping


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
	Regarding claim 10, the plasticizer and surfactant mass% ranges in the slurry of Omori [0028] provide a plasticizer/surfactant ratio of 0.02-300. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Omori, et al. (JP2009102701A, hereinafter referred to as "Omori") as applied to claim 1 above, and further in view of Wada, et al. (US 2009/0232692, hereinafter referred to as "Wada"). The English language translation of Omori provided with this action is being relied upon.
Regarding claim 17, Omori teaches performing sintering of the porous titanium body in an Ar and non-oxidizing atmosphere [0019, 0034]. However, Omori is silent as to a hydrogen content in the sintering atmosphere. 
Wada teaches a process for producing a porous metal body wherein in the metal component is susceptible to oxidation (Abstract), and further teaches sintering in a mixed atmosphere containing hydrogen and argon in order to prevent oxidation during sintering [0033]. 
It would have been obvious to one of ordinary skill in the art to modify the sintering atmosphere in Omori and include a hydrogen content as suggested by Wada to effectively prevent oxidation of the titanium powder during sintering in a mixed hydrogen/argon atmosphere. 

s 1-8, 10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino, et al. (JPH0987706A, hereinafter referred to as "Hoshino"). The English translation of Hoshino provided with this action is being relied upon. 
Regarding claims 1-3, 5, 7, 15-16, and 18, Hoshino teaches a method of joining porous metal bodies using a foamable slurry including steps of molding, drying at 40-80 or 120-180ºC, and sintering of the foamable slurry (Abstract, [0028]), the slurry including: 60 wt% Ni powder, 2.5 wt% glycerin plasticizer, 6.5 wt% hydroxypropyl methyl cellulose binder, and 2.0 wt% dodecyl benzene sodium sulfonate surfactant ([0016-0020], Table 1 – Embodiment 1). 
Regarding claims 4, 6, and 8, Hoshino teaches ratio of the metal powder, plasticizer, binder, and surfactant in the slurry of, when converted (Table 1 – Embodiment 1):
Instant claims (parts by weight)
Hoshino ranges (parts by weight)
Relationship
1-500 binder: 100 metal (claim 4)
 10.8 binder: 100 Ni
Falls within
30-2000 dispersant: 100 binder (claim 6)
 38.5 plasticizer: 100 binder
Falls within
0.5-2000 antisolvent: 100 binder (claim 8)
30.8 surfactant: 100 binder
Falls within


Regarding claim 10, Hoshino teaches a glycerin/dodecyl benzene sodium sulfonate ratio of 1.25 (Table 1 – Embodiment 1). 
Regarding claim 12, Hoshino is silent as to a porosity in the porous metal body. However, in considering that the process and slurry composition of Hoshino are identical to those of the instant claim 1, the porous metal body produced in the process of Hoshino would be expected to meet a porosity of 30-90% as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has 
Regarding claim 13, Hoshino teaches the porous metal body being formed into a sheet [0037]. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, et al. (JPH0987706A, hereinafter referred to as "Hoshino") as applied to claims 1 and 2 above. The English translation of Hoshino provided with this action is being relied upon.
Regarding claim 9, the wt% ranges of the metal powder, plasticizer, and surfactant in the slurry of Hoshino [0016, 0019-0020] provide, when converted, 0.19-66.6 parts by weight a total content of plasticizer and surfactant relative to 100 parts by weight of the metal powder. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 19, Hoshino teaches that the metal powder used in the slurry can be copper powder [0016]. 

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Third, et al. (US 5846664, hereinafter referred to as "Third").
Regarding claims 1, 3, 5, 7, 13-16, and 18-19, Third teaches a method of fabricating porous metal components using a slurry including a copper powder, a solvent of toluene and ethanol, a polyvinyl alcohol PVB B79 binder, and a butylbenzyl phthalate ester plasticizer (Santicizer 160TM) (Col. 4 lines 50-67, Col. 5 lines 1-31, Table 1), casting and forming the slurry into a 300 µm individual tape layer, drying in air (~25ºC), and sintering (Col. 6 lines 60-67, Col. 7 lines 1-25). 
claim 2, Third teaches 70.5 wt% of copper powder in the slurry (Table 1). 
Regarding claims 4, 6, and 8-9, Third teaches ratio the copper powder, solvent, binder, and plasticizer in the slurry of, when converted (Table 1):
Instant claims (parts by weight)
Third ranges (parts by weight)
Relationship
1-500 binder: 100 metal (claim 4)
5.4 PVB B79: 100 Cu
Falls within
30-2000 dispersant: 100 binder (claim 6)
321 solvent (toluene + ethanol): 100 PVB B79
Falls within
0.5-2000 antisolvent: 100 binder (claim 8)
29 Santicizer 160TM: 100 PVB B79
Falls within
10-1000 dispersant + antisolvent: 100 metal (claim 9)
19 solvent (toluene + ethanol) + Santicizer 160TM: 100 Cu 
Falls within


Regarding claim 10, Third teaches a ratio of solvent (toluene and ethanol) to plasticizer (Santicizer160TM) of 11.1 (Table 1).
Regarding claim 11, Third is silent as to a specific pore size in the porous metal component. However, in considering that the process and slurry composition of Third are identical to those of the instant claim 1, the porous metal component produced in the process of Third would be expected to meet a pore size of 0.1-200 µm as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 12, Third teaches examples of the porous metal components with average porosities of 30-40% (Col. 7 line 25, Col. 8 lines 11-12). 

s 1, 3, 7, 11 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, et al. (JP2005290494A, hereinafter referred to as "Shimizu"). The English language translation of Shimizu provided with this action is being relied upon. 
Regarding claims 1, 3, 7, 15,  and 18, Shimizu teaches a method of producing an open cell foam sintered body including steps of preparing a slurry of stainless steel powder, water (aqueous solution), a polyvinyl alcohol binder, and sodium alkyl ether sulfate detergent, then foaming the slurry, followed by drying and sintering the foam [0018-0020].
Regarding claim 11, Shimizu teaches an average pore diameter of the foamed sintered body of 20-100 µm. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, et al. (JP2005290494A, hereinafter referred to as "Shimizu") as applied to claim 1 above.
Regarding claim 12, Shimizu teaches a porosity of the foamed sintered body to be 90% or more [0009]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 19, Shimizu teaches that copper powder can be used in the slurry [0009-0010]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding claims 1, 5, and 7, the combination of claims 1, 8, 10, and 13 of ‘059 teach a method of producing a metal foam comprising steps of forming a green structure using a slurry comprising a metal component, a first solvent, a second solvent, and a binder, and sintering the green structure, wherein the first solvent is an alcohol and the second solvent is an alkyl ether.
Regarding claims 2 and 9, claim 11 of ‘059 teaches a metal component in the slurry at 100-300 parts by weight relative to 100 parts be weight of the total weight of the first and second solvents implying a wt% of the metal component in the slurry of less than 75 wt% when including a binder, and rendering obvious the ratio in the instant claim 9 at 100 parts by weight of the metal component. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 10, claim 12 of ‘059 teaches the slurry comprising 0.5-10 parts by weight of the second solvent relative to 100 parts by weight of the first solvent, implying a weight ratio of the first solvent to the second solvent of 10-200. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 11 and 12, in considering that claim 13 of ‘059 teaches an identical method to the instant method, the metal foam produced in ‘059 would be expected to meet the instant pore size and porosity ranges. See MPEP 2112.01(I). 
Regarding claim 13, claim 18 of ‘059 teaches the metal foam in the form of a film or sheet. 
claim 14, claim 19 of ‘059 teaches a film or sheet thickness of 5000 µm or less, encompassing and rendering obvious the instant thickness range. See MPEP 2144.05(I). 
Regarding claims 15 and 16, the step of forming a green structure in the method of claim 13 ‘059 is presumed to be performed at ambient temperature, meeting the instant drying step at a temperature of 20-250ºC. 
Regarding claim 18, claim 5 of ‘059 teaches the metal component comprising a conductive metal in particulate form. 
Regarding claim 20, claim 14 0f ‘059 teaches sintering of the green structure by application of an electromagnetic field. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 7, 11-13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 13-15, and 17-18 of copending Application No. 16/610,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1 and 18, claim 7 of ‘556 teaches a method of preparing a metal foam comprising steps of forming a metal foam precursor using a slurry that comprises a metal powder, a dispersant, a binder, and a solvent; and sintering the metal foam precursor. 
Regarding claim 3, claim 5 of ‘556 teaches the binder to be alkyl cellulose. 
Regarding claim 5, claim 6 of ‘556 teaches the dispersant to be an alcohol.
Regarding claim 7, claim 17 of ‘556 teaches the solvent to be an alcohol, rendering obvious the monohydric or polyhydric alcohol antisolvent of the instant claim. 
claims 11-12, in considering that claim 7 of ‘556 teaches an identical method to the instant method, the metal foam produced in ‘556 would be expected to meet the instant pore size and porosity ranges. See MPEP 2112.01(I).
Regarding claim 13, claim 8 of ‘556 teaches the metal foam in the form of a film or sheet. 
Regarding claims 15-16, claims 14-15 of ‘556 teach a step of drying the metal foam at 50-250ºC prior to sintering. 
Regarding claim 17, claim 13 of ‘556 teaches the sintering being performed in an atmosphere including hydrogen and argon. 
Regarding claim 19, claim 3 of ‘556 teaches the metal powder comprising copper powder. 
Regarding claim 20, claim 18 of ‘556 teaches the sintering being performed by induction heating. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 11-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 11-13, and 17-18 of copending Application No. 16/604,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 18, the combination of claims 2 and 7 of ‘619 teaches a method for preparing a hear pipe comprising steps of forming a metal foam using a slurry, wherein the 
Regarding claim 3, claim 5 of ‘619 teaches the binder to be polyvinyl alcohol. 
Regarding claim 5, claim 6 of ‘619 teaches the dispersant to be an alcohol. 
Regarding claim 11, claim 12 of ‘619 teaches the metal foam having an average pore size of 0.1-100 µm. 
Regarding claim 12, claim 11 of ‘619 teaches the metal foam having a porosity of 60-99%. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 13-14, claims 8 and 13 of ‘619 teach the metal foam being formed as a film or sheet with a thickness of 500 µm or less. 
Regarding claims 15-16, claims 17-18 of ‘619 teach a step of drying the metal foam precursor at 50-250ºC prior to sintering. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11-16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of copending Application No. 16/348,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 10 of ‘365 teaches a method for manufacturing a metal foam comprising steps of forming a green structure using a slurry comprising a metal component, a dispersant, a binder, and a solvent, and sintering the green structure. 
claim 2, claim 5 of ‘365 teaches the slurry comprising 10-70 wt% of the metal component. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 3, claim 7 of ‘365 teaches the binder to be alkyl cellulose. 
Regarding claim 4, claim 8 of ‘365 teaches the slurry comprising 5-500 parts by weight of the binder relative to 100 parts by weight of the metal component. 
Regarding claim 5, claim 6 of ‘365 teaches the dispersant to be an alcohol. 
Regarding claim 6, claim 9 of ‘365 teaches the slurry comprising 100-2000 parts by weight of the dispersant relative to 100 parts by weight of the binder. 
Regarding claims 11 and 12, in considering that claim 10 of ‘619 teaches an identical method to the instant method, the metal foam produced in ‘619 would be expected to meet the instant pore size and porosity ranges. See MPEP 2112.01(I).
Regarding claims 13-14, claims 11-12 of ‘619 teach the metal foam in the form of a film or sheet with a thickness of 2000 µm or less. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 15-16, the step of forming a green structure in the method of claim 10 ‘619 is presumed to be performed at ambient temperature, meeting the instant drying step at a temperature of 20-250ºC.
Regarding claim 18, claim 4 of ‘619 teaches the metal component comprising a conductive metal in particulate form.
Regarding claim 20, claim 13 0f ‘619 teaches sintering of the green structure by application of an electromagnetic field.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2003155503A teaches a similar method of manufacturing a porous metal 
KR101343377 teaches a similar method of forming a metal foam as a porous support
US6605648B1 in IDS 02/09/2021 teaches a similar method of forming an open, porous sinterable structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736